COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 




 
ERNESTO
  POBLANO,
 
                            Appellant,
 
v.
 
THE STATE OF
  TEXAS,
 
                            Appellee.


 
 '
 
'
 
'
 
'
 
'


 
No. 08-03-00529-CR
 
Appeal from the
 
41st District Court
 
of El Paso County, Texas
 
(TC#20030D02688)




 
MEMORANDUM
OPINION
On December 30, 2003, this Court gave
notice to appellant that it appears there was no appealable
order or judgment entered by the trial court and therefore this Court lacks
jurisdiction.  This Court gave appellant
until January 16, 2004 to show grounds for continuing the appeal, or this Court
would dismiss for want of jurisdiction. 
This Court has not received a response. 
Therefore, the case is hereby dismissed for want of jurisdiction.
SUSAN
LARSEN, Justice
February 12, 2004
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)